Petition for Rehearing
SHEPARD, Chief Justice.
In my earlier dissent in this case, I noted that the Court’s decision to implant the word “minor” in Ind.Code § 34-4-16.5-2(d) though the legislature did not place it there will necessarily mean that the Court will eventually have to decide who is a “minor” for purposes of this subjection of the code. South Bend Community School Corp. v. Widawski (1993), Ind., 622 N.E.2d 160, 163. Besides the definition of “minor” in the Uniform Transfers to Minors Act (21 years), I note here the existence of another definition in Ind.Code § l-l-4-5(6) (West Supp.1993) (18 years). By their own terms, neither of these definitions applies to Ind. Code § 34-4-16.5-2(d), but the Court will at least have a couple of options should it choose to look to legislative policy in resolving the issue.
SHEPARD, C.J., and DeBRULER, GIVAN and DICKSON, JJ., vote to deny rehearing.
SULLIVAN, J., votes to grant rehearing.